Citation Nr: 0526050	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-01 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder, for accrued benefits purposes.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder, for accrued benefits purposes.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchitis, for 
accrued benefits purposes.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from July 1955 to July 1959 
and from February 1961 to February 1977. He died in August 
2000. The appellant is the widow of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied service connection for the cause 
of the veteran's death; and service connection for bronchitis 
for accrued benefits purposes.  That decision also determined 
that new and material evidence had not been submitted to 
reopen claims for service connection for left and right knee 
disorders for accrued benefit purposes.  The veteran 
perfected all of these claims.

The bronchitis claim was previously denied in a December 1998 
rating decision, which the veteran did not appeal and 
therefore was final as to that claim.  Therefore, although 
the RO adjudicated this claim on the merits, the Board must 
first find that new and material evidence has been presented 
since the final decision in order to establish its 
jurisdiction to review the merits of the previously denied 
claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).



FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran died in August 2000; the immediate cause of 
death was cardiac arrest; Parkinson's disease and dementia 
contributed to the immediate cause; and coronary artery 
disease is identified as another immediate cause. 

3.  At the time of the veteran's death, service connection 
was in effect for chronic lumbosacral strain with arthritis 
rated as 40 percent disabling; seborrheic dermatitis rated as 
10 percent disabling; and postoperative appendectomy rated as 
zero percent disabling.
 
4.  A disability of service origin was not involved in the 
veteran's death.

5.  At the time of the veteran's death, claims were pending 
for service connection for right and left knee disabilities, 
subject to the issue of whether new and material evidence was 
presented to reopen those claims. Within one year of the 
veteran's death, the appellant filed a claim electing to 
pursue those claims for the purpose of accrued benefits.

6.  In September 1990, the RO denied the claim for service 
connection for left and right knee disorders.  The veteran 
did not appeal that decision.

7.  The evidence received since the RO's September 1990 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.

8.  A left knee disorder did not begin during active military 
service, or become manifest within a year thereafter.  

9.  A right knee disorder did not begin during active 
military service, or become manifest within a year 
thereafter.  

10.  No claim for VA benefits regarding bronchitis was 
pending at the time of the veteran's death.


CONCLUSIONS OF LAW

1.  Coronary artery disease, Parkinson's disease, or dementia 
was not incurred in or aggravated by service, may not be so 
presumed, and none of these is proximately due to or the 
result of a service connected disease or disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).

3.  The September 1990 RO rating decision that denied the 
claim for service connection for a left knee disability is 
final.  38 U.S.C.A. § 4005; 38 C.F.R. §§ 19.129, 19.192 
(1990).

4.  Evidence received since the September 1990 rating 
decision is new and material; and the requirements to reopen 
the claim of entitlement to service connection for a left 
knee disability have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

5.  The September 1990 RO rating decision that denied the 
claim for service connection for a right knee disability is 
final.  38 U.S.C.A. § 4005; 38 C.F.R. §§ 19.129, 19.192 
(1990).

6.  Evidence received since the September 1990 rating 
decision is new and material; and the requirements to reopen 
the claim of entitlement to service connection for a right 
knee disability have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

7.  A left knee disability was not incurred in or aggravated 
by service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).

8.  A right knee disability was not incurred in or aggravated 
by service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).

7.  The legal criteria for entitlement to service connection 
for bronchitis for accrued benefits purposes have not been 
met. 38 U.S.C.A. §§ 1110 5107, 5121 (West 2002); 38 C.F.R. § 
3.1000 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans' Claims Assistance Act

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in May 2001 and February 2004, and in the 
supplemental statements of the case, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in her possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

II.  Analysis of Claim

The Board has reviewed all the evidence of record including 
service medical records and private and VA medical records 
since service, and statements of the appellant.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence 
submitted by the appellant or on her behalf is extensive and 
will not be discussed in total detail.  The Board will 
summarize the relevant evidence where appropriate and 
material to the core issues here.

A.  Cause of Death

The veteran's widow claims service connection for the cause 
of the veteran's death. She contends that the veteran's 
service-connected disabilities contributed to the cause of 
death.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death." 38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2004).

Service connection for cardiovascular-renal disease including 
arteriosclerosis, hypertension, and organic heart disease, or 
organic diseases of the nervous system (Parkinson's disease, 
dementia), may be established based on a legal "presumption" 
by showing that such condition was manifested to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307 and 3.309.

At the time of the veteran's death, service connection was in 
effect for chronic lumbosacral strain with arthritis rated as 
40 percent disabling; seborrheic dermatitis rated as 10 
percent disabling; and postoperative appendectomy rated as 
zero percent disabling.
  
The official death certificate shows that the veteran died in 
August 2000.  The certificate records that the immediate 
cause of death was determined to be a cardiac arrest.  No 
conditions were listed as being a disease or injury 
initiating events resulting in death.  Parkinson's disease 
and dementia were listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause.  

An autopsy was performed. The clinical summary contained in 
the autopsy report contains the following information.  The 
veteran was admitted to the hospital for evaluation of 
increased confusion and urinary tract infection of three days 
duration.  His complaints included polyuria, frequency, and 
burning with urination.  He was confused and agitated. A 
diagnosis of mental changes with urinary tract infection was 
made.  His personal history was suggestive of hypertension 
besides Parkinson's.  The following day he was admitted to 
the emergency room with hallucinations and urinary tact 
infection.  He was very confused and disoriented, and in the 
morning of that day a code blue was called.  The veteran went 
into asystole on monitors and CPR was started with no 
response. The code was called off and the veteran expired.  

The autopsy report contains a final anatomic diagnosis of (1) 
mild to moderate atherosclerosis of coronary arteries with 
histologic evidence of acute myocardial infarction; (2) 
cardiomegaly (520 grams) with biventricular hypertrophy, 
right ventricle 1.1 cm, left ventricle 3.1 cm; (3) mild to 
moderate atherosclerosis of thoraco-abdominal aorta; (4) 
pulmonary congestion, bilateral; (5) congestion of urinary 
bladder mucosa with trabeculation; and (5) diverticulosis 
coli, large bowel.  Cause of death: acute myocardial 
infarction.  The examiner commented that multiple histologic 
sections of the left ventricle show "wavy fibers" and are 
consistent with an acute myocardial infarction of 1-3 hour 
duration.

Service medical records do not show any treatment or 
diagnosis of coronary artery disease, Parkinson's disease or 
dementia.  He was seen in June 1974 for complaints of chest 
pain over the sternum beginning that day.  Findings included 
S1 and S2 normal, no gallops appreciated, and EKG revealed no 
evidence of a myocardial infarction.  The impression was 
"not significant chest pains."  The report of a December 
1976 retirement examination shows that heart, vascular 
system, neurologic and psychiatric evaluations were normal.  
At that time the veteran reported a history of shortness of 
breath and chest pain in 1976.  A cardiac series was within 
normal limits, and weight reduction was advised.

The first post-service evidence of any of the listed causes 
associated with the veteran's death--coronary artery disease, 
Parkinson's disease or dementia-- is in the 1980s.  Private 
treatment records show that in November 1984 he was diagnosed 
with mild essential hypertension.  In June 1989 he was seen 
for complaints with breathing, and he gave a history of 
myocardial infarction in 1982. The treatment record contains 
an assessment of atypical chest pain, with some risk factors 
and normal ECHO in April 1989; and hypertension well 
controlled.  Subsequent records in the 1990s show diagnoses 
of arteriosclerotic heart disease, hypertension, Parkinson's 
disease, and dementia.

Private medical records show that the veteran was seen in 
January 1995 for complaints of chest, neck and both shoulder 
pain for two to three hours.  The diagnosis was chest pain 
rule out myocardial infarction, and rapid atrial 
fibrillation.  He was admitted the next day and examined. The 
report of examination shows an assessment that the veteran 
had atrial flutter initially, was given medication and 
converted and was presently in sinus rhythm.  He also had 
unstable angina, and Parkinsonism. A statement dated in March 
1995 from D. H. Donahoe, M.D., noted that the veteran had 
some dementia associated with his Parkinsonism, or it may be 
the occurrence of an Alzheimer's dementia.

VA treatment records in the late 1990s and 2000 show that the 
veteran was being treated for a diagnosis of Parkinson's 
disease, with indications of diminished motor and cognitive 
function.

A review of the medical record proximate to the veteran's 
death, as reflected in VA clinical records in August 2000, 
shows that four days before he died, the veteran was seen by 
neurology.  At that time his movement and cognitive symptoms 
had worsened in the past several days with fever and 
respiratory infection.  The examiner opined that the 
veteran's neurologic illness likely was aggravated by 
systemic illness. 

On the following day, the veteran was seen for complaints of 
fever, burning and frequency of urination, and of a cough for 
three days. The assessment at that time was respiratory 
infection, rule out pneumonia.  Laboratory study showed a 
urinary tract infection, which was to be treated with Cipro. 
An X-ray examination showed an ill defined right middle lobe 
lesion.

In July 2004, a VA examiner reviewed the veteran's medical 
history contained in the claims file and computer records at 
the VA Medical Center in Huntington, West Virginia, 
pertaining to the veteran's medial history and events leading 
up to his death.  In his July 2004 VA examination report, the 
examiner discussed those records, including the death 
certificate and autopsy report, and provided an opinion 
regarding the cause of the veteran's death.  

The following is a summary of the impression contained in the 
report.  The death as likely as not was a cardiac event as 
listed in the death certificate. The pulmonary congestion was 
a terminal event with back up of blood into the lungs, and 
his associated other significant conditions of Parkinsonism 
and dementia listed were not service-connected.  The examiner 
opined that the veteran died of a cardiac event; and did not 
have a service-connected diagnosis of bronchitis as his 
service medical records of treatment and discharge 
examination did not mention chronic bronchitis.  The examiner 
noted that chronic bronchitis and pulmonary congestion are 
two separate diagnoses.  

The examiner opined that there was no causal relationship 
linking the alleged chronic bronchitis to the veteran's 
death, and the pulmonary congestion was secondary to his 
cardiac failure at the time of his death with his cardiac 
arrest as a terminal event.

Noting findings from the final pathology report contained in 
the autopsy report, the examiner opined that it was 
definitive that the cause of the veteran's death was his 
coronary artery disease, his myocardial infarction with 
secondary pulmonary congestion as a terminal event.  In this 
connection the examiner also opined that there was no 
evidence that the veteran's service-connected conditions were 
a contributing cause of death.  The bronchitis was diagnosed 
only one time in service, and would not have been a factor in 
the cause of death.

By preponderance, the evidence is against the appellant's 
claim that the veteran's service-connected disabilities 
contributed to or caused the veteran's death.  As reflected 
in the July 2004 VA opinion, certificate of death, and 
autopsy, the record preponderantly shows that the veteran 
died due to coronary artery disease, and his myocardial 
infarction with secondary pulmonary congestion were a 
terminal event.  

There is no medical evidence, however, showing that the cause 
of death was related in any way to the veteran's service-
connected chronic lumbosacral strain with arthritis; 
seborrheic dermatitis; or postoperative appendectomy rated as 
zero.  

With respect to the veteran's claimed left and right knee 
disabilities and chronic bronchitis-subject of claims 
adjudicated below-there is no evidence to link those claimed 
disorders to the cause of the veteran's death.  

Further, there is no medical opinion or other competent 
evidence linking to service the coronary artery disease, 
cardiac arrest, Parkinson's, dementia, or any of the 
conditions listed in the final anatomic diagnosis of the 
autopsy report.  None of the conditions which have been 
associated with the veteran's death have been linked to 
service-connected disability.  

Nor, as they may relate to the cause of the veteran's death, 
was any cardiovascular-renal disease (including organic heart 
disease or hypertension), or organic diseases of the nervous 
system, manifested within the first post-service year.  
38 C.F.R. §§ 3.307, 3.309.  Nor was the veteran a prisoner of 
war.  Therefore entitlement to service connection under 
38 C.F.R. § 3.309(c) for atherosclerotic heart disease or 
hypertensive vascular disease is not warranted.  See 70 Fed. 
Reg. 37,040 (Jun. 28, 2005).

There is no medical evidence suggesting that the veteran's 
service-connected disabilities caused or aggravated any of 
the conditions implicated as resulting in the veteran's 
death.  The only opinion on this matter concluded that there 
was no relationship.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  The preponderance of the 
medical evidence shows that: (1) the principal causes of 
death was coronary artery disease; with his myocardial 
infarction with secondary pulmonary congestion as a terminal 
event; and (2) these conditions were not related to service. 

There is no evidence that the service-connected lumbosacral 
strain, dermatitis or appendectomy disabilities "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

The appellant does not possess the requisite medical training 
or knowledge to render probative medical opinions. Therefore, 
to the extent her arguments contain opinions as to the 
etiology of any of the conditions that caused the veteran's 
death, or the medical effect of his service-connected 
disorders on the conditions that caused his death, this is 
simply not competent or persuasive evidence.   See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  There is simply no competent evidence indicating 
that any of the conditions that caused the veteran's death 
was incurred in service.  There is also no competent evidence 
indicating that any service-connected disorder caused or 
aggravated any of the medical conditions that caused his 
death, nor caused or contributed substantially or materially 
to cause the veteran's death.  

As such, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claim, and there is no benefit of the doubt that could be 
resolved in the appellant's favor.

B.  Application to Reopen Claims, Based on New and Material 
Evidence, for Service Connection for Purposes of Accrued 
Benefits 

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid for a 
period not to exceed two years, based on existing rating 
decisions or other evidence that was on file when he died.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Although the appellant's claims for accrued benefits that are 
at issue in this appeal are separate from the claims that the 
veteran filed prior to his death, an accrued benefits claim 
is "derivative of" those claims. By statute the appellant 
takes the veteran's claim as it stood on the date of his 
death. Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).

For a claimant to prevail in her accrued benefits claim, the 
record must show the following: (1) the appellant has 
standing to file a claim for accrued benefits (see 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the veteran had a 
claim pending at the time of his death (see 38 U.S.C.A. §§ 
5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998); (3) the veteran would have prevailed on his claim if 
he had not died (Id.); and (4) the claim for accrued benefits 
was filed within one year of the veteran's death (see 38 
U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

In the instant case, the veteran died in August 2000, and the 
claim for accrued benefits-with respect to claimed 
bronchitis and bilateral knee disabilities-was received in 
December 2000, within one year of the veteran's death.  The 
appellant was the veteran's spouse at the time of his death.  
Thus the claims meet criteria one and four above.

i.  Right and Left Knee

At the time of the veteran's death, the veteran had pending 
claims-applications to reopen claims of entitlement to 
service connection for left and right knee disabilities.  See 
38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 
(Fed. Cir. 1998).  As the appellant's claim for accrued 
benefits was filed within one year of the veteran's death, 
the Board must consider those claims for accrued benefits 
purposes. (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

While the claim for accrued benefits is separate from the 
claim filed by the veteran prior to his death, the accrued 
benefits claim is derivative of the veteran's claim and the 
appellant takes the veteran's claim as it stood on the date 
of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 
1998). 

Here, the appellant, as the veteran's spouse, is advancing 
essentially the same claim to reopen a claim of entitlement 
to service connection for right and left knee disabilities, 
for accrued benefits purposes, which the veteran had pending 
at the time of his death.

The RO previously denied the claim for service connection for 
a right knee disorder in a March 1986 rating decision, and 
for bilateral knee disorders in a September 1990 rating 
decision.  The veteran did not appeal those decisions and 
they are final.  38 U.S.C.A. § 4005; 38 C.F.R. §§ 19.129, 
19.192 (1990).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

As applicable to the present appeal, the provisions of 38 
C.F.R. § 3.156(a), provide that "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the 1990 RO rating 
decision is the last final disallowance.

The evidence submitted since the last final disallowance 
consists of service medical records, VA and private medical 
records, including reports of examinations, hearing 
transcripts of hearings in April 1992 (RO) and September 1999 
(Board video conference hearing), and statements from the 
veteran and the appellant.

The March 1986 rating decision was made on the basis that 
there was no medical evidence of any complaints or right knee 
condition in service.  The September 1990 rating decision 
noted that in the previous decision (1986), the RO had denied 
service connection for right knee disability diagnosed as 
osteochondromatosis of the right knee.  The 1990 rating 
decision was made on the basis that the veteran was seen on 
one occasion in service with complaints of left knee pain and 
history of trick knee during 1960, and that the knee had a 
full recovery and no complaints since then.

Much of the evidence received since the final decision in 
1990 is new in relation to that decision in that it was not 
previously of record at the time of the decision.  Moreover, 
with respect to both of the claimed disorders, the new 
records contain evidence which is material to both claims in 
that the new evidence, in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

Evidence received since 1990 includes treatment records in 
1984 that note abnormalities in the right knee, with 
increased right knee pain, right leg weakness, tingling, and 
lack of feeling in the leg.

A March 1998 private outpatient note contains findings from 
an evaluation of the veteran's knee pain and difficulty 
ambulating.  X-ray examination revealed significant 
subcondylar sclerosis of the knee joint, bilaterally; and a 
quite large osteophyte on the anterior medial aspect of his 
right tibia.  The examiner stated that the veteran appeared 
to have minimal arthritic changes of the knee joints 
bilaterally; and a bony fragment located just posterior to 
the femoral condyles in the intercondylar groove on the right 
knee. 

That report contains an impression that the veteran had some 
arthritic changes of his knees, with locking and giving way 
that is likely secondary to a bony avulsion of one of the 
femoral condyles.  The examiner opined that "this may very 
well have happened during his accident in the Air Force when 
he fell, possibly pulling an avulsion fragment off from part 
of the ACL or PCL ligament."

The opinion that "that this may very well have happened 
during his accident in the Air Force" is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Budnik v. Derwinski, 3 Vet. App. 185 (1992) ("it is 
perfectly reasonable" is sufficient to reopen but subject to 
consideration of credibility and weight).  The March 1998 
outpatient note opinion was based on an examination and 
detailed history as provided by the veteran.  

The medical records submitted since 1990 show the presence of 
bilateral knee pathology that was not shown at the time of 
the previous final decision in 1990.  Further, the evidence 
received since 1990 addresses the issue of whether there is a 
relationship between diagnosed bilateral knee disorders and 
service.

On this basis, the Board determines that new and material 
evidence has been submitted.  This evidence is neither 
cumulative nor redundant, and bears directly and 
substantially upon specific matters under consideration, that 
is, whether there are current left and right knee 
disabilities that are linked to service.  The additional 
evidence submitted also contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability.  The Board therefore determines that 
new and material evidence has been submitted.

Having determined that new and material evidence has been 
added to the record, the  claims of entitlement to service 
connection for left and right knee disabilities, for accrued 
benefits purposes, are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).  The Board must therefore 
adjudicate the left and right knee claims on the merits.

As explained more fully above, service connection may be 
established for a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131.  Further, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become manifested 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Moreover, as the appellant has not been demonstrated to be a 
medical expert, her statements regarding matters of medical 
diagnosis, causation, and etiology are not competent 
evidence.   See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board initially notes that as discussed above, the claims 
file includes sufficient medical evidence showing diagnoses 
of left and right knee disorders.  Because the record 
contains competent medical evidence of such current left and 
right knee disorders, and no evidence to the contrary, the 
Board concedes the presence of such disabilities.

The question therefore is whether the left and/or right knee 
disability was incurred in or aggravated by active military 
service; or in the case of arthritis, became manifest to a 
compensable degree within one year of separation from active 
duty; or is shown to be proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a).  

Service medical records show that during his July 1959 
examination at the time of release from active duty from his 
first period of service, he gave a history of occasional knee 
pains with colds, which was not significant.  At that time, 
he also denied having had trick or locked knee.  On 
examination, the evaluation for lower extremities and other 
musculoskeletal system was normal.

In 1964 the veteran was seen for left knee pain.  The 
treatment note noted that he had varicose vein in the left 
thigh for four to five years.  The impression at that time 
was "sprained knee?" 

The report of a September 1968 report of medical history 
noted that the veteran had had trick or locked knee.  In the 
examination report it was further noted that he had trick 
knee in 1960, which responded to treatment, and that it was 
fully recovered with no complications or sequelae. On 
examination all pertinent evaluations were normal.  During a 
June 1975 examination and December 1976 retirement 
examination, all pertinent evaluations are normal: no knee 
abnormality is shown. Further, during the December 1976 
examination the veteran denied any history of trick or locked 
knee, and did not report any other knee problems.  Such facts 
only provide evidence against this claim. 

The first evidence of any right knee condition is shown in 
the report of a February 1986 VA orthopedic examination.  
During that examination, the veteran complained of pain in 
the right knee, and gave a history of pain there off and on 
for the past two years.  The report noted that the veteran 
apparently hurt his knee as a young boy.  He stated that it 
became worse when he was in the service.  X-ray examination 
of the right knee showed multiple loose bodies in the knee 
joint, indicating possible osteochondromatosis of the right 
knee joint.

The first evidence of any left knee condition is shown in 
private medical records in 1997.  A May 1997 progress note 
shows that the veteran reported complaints of left knee and 
leg pain after a fall several months before.  The assessment 
at that time was probable bursitis.  As noted above, private 
treatment records in March 1998 contain an impression of 
arthritic changes of the knees bilaterally, and that locking 
and giving way was likely secondary to a bony avulsion of one 
of the femoral condyles.

While the May 1997 progress note contains an opinion that the 
current bilateral knee disorders "may very well have 
happened during his accident in the Air Force when he fell," 
no such injury on which this opinion is based is shown in 
service.  Moreover, when examined at retirement from service, 
the veteran specifically denied any history of "trick" or 
"locked" knee, and he did not report any history of knee 
problems at that time.  

The Board finds that the medical opinion that supports the 
appellant's claim is entitled to very limited probative 
weight.  To the extent that this statement represents a 
history supplied by the veteran, the Board notes that a 
diagnosis based solely on a history as related by the 
veteran, as it relates any current condition to service, 
constitutes no more than a transcription of a lay history, 
and therefore is not thereby transformed into competent 
medical evidence of a relationship between service and a 
current disorder. See Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  See 
also LeShore v. Brown 8 Vet. App. 406 (1995).  Further, a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal.  

Moreover, the Board concludes that this opinion is too 
speculative in nature to warrant granting service connection.  
See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus). See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative).  
As such, the May 1997 opinion is of limited probative value.

In sum, neither of the claimed knee disorders are shown in 
service and post-service medical records show no indication 
of these until many years after service-approximately nine 
and 20 years later, respectively, for the right knee and left 
knees.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  The lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorders weighs heavily against the appellant's 
claim.  

Further, at the time in 1986 when the right knee condition 
was first noted, the veteran gave a history of pain symptoms 
for only the previous two years. Similarly, at the time in 
1997 when the right knee condition was first noted, the 
veteran gave a history of recent injury several months 
before, followed by pain symptoms. 

The greater weight of the evidence demonstrates that any 
current bilateral knee disabilities began many years after 
the veteran's active duty and were not caused by any incident 
of service.  Arthritis may not be presumed to have incurred 
during service.

As the preponderance of the evidence is against the claims 
for service connection for bilateral knee disabilities, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





ii.  Bronchitis

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." 136 F.3d 1296, 1299 (Fed. Cir. 
1998). The Federal Circuit noted that "a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own 
application." Id. at 1300.

The claims file is absent any evidence that at the time of 
his death the veteran had a claim pending for VA benefits 
with respect to a claimed bronchitis disorder.  In this 
connection, although in a December 1998 rating decision, the 
RO denied a claim for service connection for bronchitis, the 
veteran did not file a notice of disagreement with that 
decision and it became final and was not pending at the time 
of the veteran's death.

Accordingly, as there was no claim pending at the time of the 
veteran's death regarding bronchitis, there is no legal basis 
to the appellant's claim for payment of accrued benefits with 
respect to that claimed disorder. As the law, and not the 
evidence, is dispositive in this case, entitlement to payment 
of accrued benefits is denied due to the absence of legal 
merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Service connection for a left knee disorder, for accrued 
benefits purposes, is denied.

Service connection for a right knee disorder, for accrued 
benefits, purposes is denied.

Entitlement to service connection for bronchitis, for accrued 
benefits purposes, is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


